Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the normalized ADAIN feature map" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 10 is directed to a neural network per se. MPEP 2106.03 discloses:

Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations

A neural network by itself is a computer program with has no tangible form. See paragraph 125 of the specification:

[0125] Various illustrative neural networks, encoders, layers, decoders, and other operations described in connection with the configurations disclosed herein may be implemented as electronic hardware, computer software, or combinations of both


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, 14 , 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  XU et al US 2018/0373999. 


Re claim 1 Xu discloses 

A computer-implemented method of training a convolutional neural network configured to morph content features of an input image with style features of a style image, comprising: 

selecting a training style image (see paragraph 42 content target content image style target image); 
extracting style features of the training style image (see paragraph 44 Gramn Mtricies of style image are the features of the style image see also equation associated equations  ); 
selecting a training content image (input image x see paragraph 42);

 extracting content features of the training content image(see paragraph 45 including eqiuations  note that features of Yc are used to content loss  see paragraph 42 note Yc may be the same as input image X ); 
processing the training content image through the convolutional neural network to generate a training output image comprising the content features of the training content image morphed with the style features of the training style image(see paragraph 43 and abstract style transformer network transforms input image X into transformed image X’ see also paragraph 32 note network is convlutional); 

extracting content features (see paragraph 45 note that features of transformed image x is determined to calculate a content loss ) and style features (see paragraph 44 and associated equations note that Gram matrix of Transformed image X’  is determined, these are the style features ) of the training output image (transformed image X’ paragraph 44 and 45); computing a total loss (see paragraph 43 “the total loss of the transformation is defined as a weighted combination of the style loss, the content loss and the photorealism loss”); 
and tuning the convolutional neural network based on the total loss (see paragraph 43 “The style transformation network 21 is trained in multiple iterations using stochastic gradient descent to minimize the total loss”) comprising a content loss, a style loss, and a regularization loss (see paragraph 43 “the total loss of the transformation is defined as a weighted combination of the style loss, the content loss and the photorealism loss” see paragraph 48 note the photo realism loss is a regularization term) .


Re claim 3 Xu discloses wherein tuning the convolutional neural network comprises tuning the convolutional neural network based on a weighted sum of the content loss, the style loss, and the regularization loss (see paragraph 43 “the total loss of the transformation is defined as a weighted combination of the style loss, the content loss and the photorealism loss” see paragraph 48 note the photo realism loss is a regularization term).

Re claim 9 Xu discloses  reiterating training the convolutional neural network using a different training content image or a different training style image (see paragraph 42 and see paragraph 43 “The style transformation network 21 is trained in multiple iterations using stochastic gradient descent to minimize the total loss”) see paragraph 42 Each iteration uses an image from an image set (e.g. the second set of images mentioned in step S14 above) as the content target image Y_c. The input image X in each iteration is preferably the same as or similar to the content target image Y_c note that different input content images may be used for each iteration).


Re claim 10 Xu discloses A convolutional neural network configured to morph content features of an input image with style features of a style image (see paragraph 43 and abstract), trained by the method of claim 1 (see rejection for claim 1).

Re claim 11 Xu discloses A computer-implemented method using the convolutional neural network of claim 10 (see rejection of claim 1 ), comprising: inputting an input image and a style image in the convolutional neural network (see abstract input image into style network); and obtaining an output image by morphing content features of an input image with style features of a style image using the convolutional neural network (see abstract).


Re claim 14 Xu discloses An apparatus for training a convolutional neural network configured to morph content features of an input image with style features of a style image, (see abstract see also paragraph 32 note network is convolutional) comprising: a memory; one or more processors; and wherein the memory and the one or more processors are connected with each other; and the memory stores computer-executable instructions for controlling the one or more processors (see paragraph 16 and 57) to: perform the method of claim 1 (see rejection of claim 1) 

Re claim 16 Xu discloses wherein tuning the convolutional neural network comprises tuning the convolutional neural network based on a weighted sum of the content loss, the style loss, and the regularization loss (see paragraph 43 “the total loss of the transformation is defined as a weighted combination of the style loss, the content loss and the photorealism loss” see paragraph 48 note the photo realism loss is a regularization term).


Re claim 20 Xu discloses A computer-program product, for training a convolutional neural network configured to morph content features of an input image with style features  of a style image(see abstract also see also paragraph 32 note network is convolutional), comprising a non-transitory tangible computer-readable medium having computer- readable instructions thereon, the computer-readable instructions being executable by a processor to cause the processor to perform (see paragraph 16): the method of claim 1(see rejection of claim 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu   and LI US 2018/0240257.


Re claim 12 Xu discloses pre-processing one or both of the input image and the style image  (see paragraph 43 note that the input image is padded).
 XU does not expressly  discloses the input image and the style image are of a same scale .  LI discloses the input image and the style image are of a same scale (see abstract note that the training image and style image are the same size). One of ordinary skill in the art could have easily padded the input image and described in XU to the same size as the style image as in Li and the results, input and style images to the neural network have the same size, would have been predictable. Therefore it would have been obvious toe one of ordinary skill in the art  before the effective filing date of the claimed invention to combine XU and Li.


Re claim 13 XU further discloses wherein the pre-processing comprises cropping or filling (see paragraph 43 note that padding is a form of filling).

Allowable Subject Matter
Claim 8  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 2, 4-7 15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669